DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “feeding mechanism” in claims 1 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-11, 14-18, and 37-39 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Debora et al. (US 2016/0052208) in view of Wang (Submerged Arc Welding Method For Forming Metal Structure, 05/12/2016, WO 2016,070780, Original publication and English machine translation attached).
Regarding claim 1, Debora teaches a continuous 3D printing system, comprising: 
a loading station loaded with printing materials (stored feedstock in spooled form, [0179]-[0180], FIG. 1A-C; or, alternatively, input drive 154 may be construed as loading station as it delivers (pulls) each feedstock, [0187]-[0188]);
a detection station (feedstock detector 152, [0124]-[0129], [0183]-[0192]; FIG. 2A-C);  
5wherein said detection station is configured to detect the end of a first printing material loaded by said loading station (sensor able to recognize feedstock and interruption of input feedstock, [0184], [0186]); 
a bonding station ([0199]-[0215]) configured to bond said first printing material to a second printing material loaded by said loading station upon receiving a signal from said detection station (merger module 156, splicer module 162, [0196]; see also [0131], [0266]-[0269], [0209]; FIG. 2);  wherein said bonding station comprises an arc welding station or laser welding station (e.g., electrical conductance, [0212]; or laser welding, [0213])
10a printing head configured to print a 3D model (print head 104, FIG 1A-C); 
a feeding mechanism provided downstream of the bonding station and configured to feed bonded printing material into said printing head ([0019]; series enabled multi-material extrusion (hereinafter abbreviated to SEME), [0009]. Figure 3 below shows wheel 606,608 used as a feeding mechanism connected to a monitoring device 602. Figure 1B below indicates that this feeding mechanism 600 is located downstream of the bonding station 102 and feeds printing material in the printing head 650, [0181]-[0182])

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

a substrate on which said 3D printed model is printed (build plate, [0253]);
wherein said printing materials are formed as 15one of a rod and a spool (spooled feedstock, [0086]); and
wherein the feeding mechanism can retract the bonded printing material during printing said printed model (Figure 3C demonstrates that the feeding mechanism, here scroll wheel, can retract and move in both directions as indicated by the arrows shown above. Paragraph [0186] also indicates that retraction of the feeding mechanism is contemplated as indicated below).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Debora does not expressly teach the power unit configured to supply voltage and current to said plurality of electrodes for creating an electric arc between said electrodes at the welding surface. Wang teaches arc welding method for additive manufacturing with two electrodes connected to a power source that creates an electric arc between the electrodes at the welding substrate surface (positive electrodes of a first hot wire power supply and a second hot wire power supply respectively, wherein the negative electrodes of the first hot wire power supply and the second hot wire power supply are connected with a substrate, ABSTRACT; claims 1, 8). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the 3D printer of Debora to include an arc welding station and power source in order to build up and bond a workpiece part on a substrate as desired by Wang.
Regarding claim 3, Debora teaches wherein said printing materials are one of glass, plastic, ceramic and metal ([0085]).
Regarding claim 4, Debora teaches wherein said loading station comprises a cassette to which said printing materials are loaded ([0004], spool of feedstock, [0179]; wheel drive to drive filament, [0180], FIG 1A-C)..
Regarding claim 5, Debora teaches wherein said cassette comprises one of a fixed cassette and a replaceable cassette (spool of feedstock, [0179]; wheel drive to drive filament, [0180], FIG 1A-C).  
Regarding claim 6, Debora teaches wherein said cassette is loaded with one of the same printing materials, different printing materials and same printing materials having different colors (spool of feedstock, [0179]; wheel drive to drive filament, [0180], FIG 1A-C).
Regarding claim 7, Debora teaches loading station further comprises a rotation mechanism configured to rotate said cassette (spool of feedstock, [0179]; wheel drive to drive filament, [0180], FIG 1A-C).  
Regarding claim 8, Debora teaches wherein said rotation mechanism comprises one of DC servo motor, step motor and pneumatic actuator (feedstock drive actuators, [0147]; spool of feedstock, [0179]; wheel drive to drive filament, [0180], FIG 1A-C).  
Regarding claim 11, Debora teaches wherein said detection station comprises one of an optical sensor, a capacitive sensor and a mechanical switch ([0183]-[0187]).
Regarding claim 14, Debora teaches wherein said loading station further comprises a moving mechanism configured to move said cassette linearly (linear actuators, [0147]; see also [0086]).  
Regarding claim 16, Debora teaches wherein said printing materials comprise glue on at least one end thereof (using adhesive, [0199]-[0215]).  
Regarding claim 17, Debora teaches further comprising two aligning parts configured to align said first printing material with said second printing material ([0010]-[0012]).
Regarding claim 18, Debora teaches a method of continuous 3D printing, comprising: 
while printing, detecting by a detection station the end of a first printing material (feedstock detector 152, [0124]-[0129], [0183]-[0192], FIG. 2A-C; sensor able to recognize feedstock and interruption of input feedstock, [0184], [0186]); 
sending by said detection station a signal to a loading station thereby enabling a second printing material to progress towards said first printing 30material (sensor able to recognize feedstock and interruption of input feedstock, [0184], [0186]);  9WO 2018/163007PCT/IB2018/051179 
sending by said detection station a signal to a bonding station, thereby connecting said first printing material to said second printing material (merger module 156, splicer module 162, [0196]; see also [0131], [0266]-[0269], [0209]; FIG. 2); and
feeding the bonded first printing material and second printing material into a printing head by a feeding mechanism, the feeding mechanism being provided downstream of the bonding station ([0019]; series enabled multi-material extrusion (SEME), [0009]. Figure 3 below shows wheel 606,608 used as a feeding mechanism connected to a monitoring device 602. Figure 1B below indicates that this feeding mechanism 600 is located downstream of the bonding station 102 and feeds printing material in the printing head 650, [0181]-[0182])

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein at least one of said first or second printing material is made of a rod and a spool (spooled feedstock, [0086]); and
wherein the feeding mechanism can retract the bonded printing material during printing said printed model (Figure 3C demonstrates that the feeding mechanism, here scroll wheel, can retract and move in both directions as indicated by the arrows shown above. Paragraph [0186] also indicates that retraction of the feeding mechanism is contemplated as indicated below).


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Debora teaches arc welding station or laser welding station (e.g., electrical conductance, [0212]; or laser welding, [0213]), but does not expressly teach the power unit configured to supply voltage and current to said plurality of electrodes for creating an electric arc between said electrodes at the welding surface. Wang teaches arc welding method for additive manufacturing with two electrodes connected to a power source that creates an electric arc between the electrodes at the welding substrate surface (positive electrodes of a first hot wire power supply and a second hot wire power supply respectively, wherein the negative electrodes of the first hot wire power supply and the second hot wire power supply are connected with a substrate, ABSTRACT; claims 1, 8). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the 3D printer of Debora to include an arc welding station and power source in order to build up and bond a workpiece part on a substrate as desired by Wang.
Regarding claim 37, Debora teaches further comprising aligning said first printing material with said second printing material ([0010]-[0012]).
Regarding claims 38 and 39, as previously applied to independent claims 1 and 18 that have been amended so as not to include the following limitations, Debora does not teach that the bonding station comprises a plurality of electrodes mounted around an arc welding surface of said printing materials, and a power unit configured to supply voltage and current to said plurality of electrodes for creating an electric arc between said electrodes at the welding surface. Wang teaches arc welding method for additive manufacturing with two electrodes connected to a power source that creates an electric arc between the electrodes at the welding substrate surface (positive electrodes of a first hot wire power supply and a second hot wire power supply respectively, wherein the negative electrodes of the first hot wire power supply and the second hot wire power supply are connected with a substrate, ABSTRACT; claims 1, 8). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the 3D printer of Debora to include an arc welding station and power source in order to build up and bond a workpiece part on a substrate as desired by Wang. 

Claim 15 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debora et al. and Wang as applied to claims 1 and 18 above, and further in view of Douglas et al. (U.S. Pat. No. 9,233,504).
Regarding claims 15 and 34, Debora shows the claimed invention as recited in respective independent claims 1 and 18, but does not expressly teach wherein said first and second printing materials comprises one of a code or a mark; and wherein said detection station is configured to verify that said first and second printing materials are at least one of correct and genuine printing materials. However, Douglas teaches wherein said first and second printing materials comprises one of a code and a mark; and wherein said detection station is configured to verify that said first and second printing materials are at least one of correct or genuine printing materials (col. 1, ll. 25-30). The references as combined are analogous in the field identifying printing materials in additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify printing system to include printing materials with a tag and mark in order to enable system verification that a correct material is being fed to the printing system as desired by Douglas (col. 1, ll. 25-30).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 26, 2022,  have been fully considered but they are not persuasive. 
Applicant relies on two principal arguments. First, Applicant contends that the references do not teach a feeding mechanism downstream of the bonding station. As noted above, however, Debora Figure 3C shows a feeding mechanism 606,608 located downstream of the series enabled multi-material extrusion (hereinafter abbreviated to SEME – i.e., bonding station.
Second, Applicant generally contends on pages 8 and 9 of the Remarks Debora fails to teach an apparatus or method wherein the is able to retract with any sort of drive module or feeding mechanism. As noted above, however, Figure 3C shows bidirectional movement of the movement of the printing material, and paragraph [0186] expressly teaches retraction of the printing material is contemplated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Evan Hulting/
Examiner, Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745